             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 11 MR WCM

STEPHEN DOUGLAS PARKER,                    )
                                           )
                        Plaintiff,         )
                                           )                ORDER
v.                                         )
                                           )
CASE FARMS, LLC and GUY                    )
PERKINS                                    )
                      Defendants.          )
__________________________________         )

      This matter is before the Court on Defendant Case Farms, LLC’s Motion

to Compel Production of Materials Requested by Subpoena to Non-Party

Carolina Farm Credit (the “Motion to Compel,” Doc. 41).

      On September 14, 2020, Defendant Case Farms, LLC (“Case Farms”)

issued a subpoena to non-party Carolina Farm Credit (“CFC”) seeking certain

financial documents of Plaintiff Stephen Douglas Parker. CFC objected to the

subpoena request based on 12 C.F.R. § 618.8330(b). (“If the Government or

your bank or association is not a party to litigation, you or your directors,

officers, or employees may produce confidential documents or testimony only

if a court of competent jurisdiction issues a lawful order signed by a judge.”).

However, CFC advised that “[u]pon receipt of an appropriate order signed by

a judge, CFC will produce the records specifically enumerated in the

Subpoena.” Doc. 41-2.

                                       1

     Case 1:20-cv-00011-MR-WCM Document 42 Filed 09/24/20 Page 1 of 2
      Plaintiff consents to CFC’s release of the records specified in the

subpoena, and Case Farms represents that CFC does not wish to be heard on

the Motion to Compel. Doc. 41-3, p. 2 & Doc. 41, p. 2.

      With respect to the Subpoena issued on September 14, 2020 by

Defendant Case Farms, LLC (“Case Farms”) and directed to Carolina Farm

Credit (“CFC”), (the “Subpoena,” Doc. 41-3), and with the consent of the

parties,

      IT IS THEREFORE ORDERED that:

      1. Pursuant to 12 C.F.R. § 618.8330(b), non-party CFC is hereby

           authorized to produce the confidential records regarding its borrower

           specified in the Subpoena.

      2. CFC is directed to produce documents responsive to the Subpoena

           within 10 calendar days after CFC’s receipt of this Order, a copy of

           which shall be served by counsel for Case Farms.



                                 Signed: September 24, 2020




                                          2

     Case 1:20-cv-00011-MR-WCM Document 42 Filed 09/24/20 Page 2 of 2
